Per Curiam,
The connection between the act of the city complained of, and the result charged, is altogether too remote and too uncertain to be permitted as a basis of recovery. There are no such connected links as make a chain of causes by which the first could be called proximate to the end, and in addition there is the very strong probability of the interposition of other and entirely disconnected circumstances in producing the result. Whether the city was exempt from liability for the exercise of its governmental functions, as to injuries to health, etc., and similar questions we do not need to consider.
Judgment affirmed.